The prayer of the bill was that the estate might be sold under the decree of the court, and the net proceeds thereof divided and paid out to the complainants Elisha Dyer and Caroline Lyman, and to the respondent Frances J. Vinton, in equal shares, to be held and enjoyed by them respectively and in severalty, and for general relief.
To so much of the bill as sought a discovery of the matters relating to the necessity for a sale and prayed for special relief, the respondents demurred, assigning for cause that the complainants *Page 518 
had not by their bill made out such a case as entitled them to either.
In this case we can see no impropriety in the complainant's making the motion for sale originally in his bill, as he might do by separate motion afterwards. But we think the bill ought to contain a prayer for partition of the estate, although it need not ask for partition by metes and bounds.
Demurrer sustained with leave to amend. *Page 522
The following decree on the demurrers was thereupon enteredby the full court, POTTER, J., dissenting: —
Said case came on to be heard on demurrers filed by the defendants, and was argued by counsel, and thereupon upon consideration thereof it is ordered, adjudged, and decreed by the full court as follows: That said demurrers to said bill, in so far as said bill seeks a discovery as to or concerning the facts and statements referred to in said demurrers as grounds for the sale of the estate described in said bill, and in so far as the complainants have in and by said bill prayed for a sale of said estate and a division of the proceeds of the sale, is sustained, unless the complainants shall, on or before the 16th day of December, A.D. 1873, amend said bill, as they have suggested they intend to ask leave to amend the same, by inserting in place of said prayer in said bill (which is to be struck out) the following prayer and motion, to wit: Wherefore your orators pray that partition of said estate may be made; and inasmuch as said estate, as your orators aver, cannot be divided by metes and bounds, they move that said estate may be sold, and the proceeds of the sale of the same divided between said parties in the proportions aforesaid, according to the statute in such case provided: It being further ordered, that, upon the making of said amendment, the allegations of facts and circumstances in said bill referred to in said demurrers be allowed to stand, not however as a substantive part of the bill, but as a statement of grounds in support of said motion.